Name: Commission Regulation (EEC) No 992/91 of 23 April 1991 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  agricultural activity
 Date Published: nan

 24. 4 . 91 Official Journal of the European Communities No L 104/ 17 COMMISSION REGULATION (EEC) No 992/91 of 23 April 1991 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed milk and skimmed-milk powder for use as feed (7), as amended by Regulation (EEC) No 2870/90 , should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3641 /90 (2), and in particular Article 10 (3) thereof, Whereas Article 2a of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1 1 1 5/89 (4), determines the factors required to fix that aid ; Whereas in view of recent developments on the market in skimmed milk and skimmed-milk powder the aid can be reduced ; whereas Article la (3) of Commission Regulation (EEC) No 1 1 05/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (*), as last amended by Regulation (EEC) No 2870/90 (6), and Article 1 of Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68 , 'ECU 56,82' is hereby replaced by 'ECU . 52,74'. Article 2 In Article 1 of Regulation (EEC) No 1634/85 , 'ECU 5,27' is hereby replaced by 'ECU 5,68 ' and 'ECU 70' is replaced by 'ECU 65'. Article 3 This Regulation shall enter into force on 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27. 12 . 1990, p. 5. 0 OJ No L 169, 18 . 7 . 1968 , p. 4 . (4) OJ No L 118, 29 . 4 . 1989 , p. 7 . 0 OJ No L 184, 29 . 7 . 1968 , p. 24 . 6 OJ No L 275, 5 . 10 . 1990 , p. 19 . 0 OJ No L 158 , 18 . 6 . 1985, p. 7 .